Case: 12-14346    Date Filed: 10/18/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-14346
                      ________________________

                   D.C. Docket No. 1:10-cv-20698-AMS



KELLY PHILLIPS,

                     Plaintiff -
                     Counter Defendant -
                     Appellant,

LUISA GINSBERG,
CRISTINA PARET,
YAHILIN CHIRINO,

                     Plaintiffs - Appellants,

versus

M.I. QUALITY LAWN MAINTENANCE, INC.,
MITCHELL'S LAWN MAINTENANCE CORP.,
ADRIANA J. IGELKO,
as guardian for Mitchell Igelko,

                     Defendants -
                     Counter Claimants -
                     Appellees,

MITCHELL IGELKO,
                Case: 12-14346       Date Filed: 10/18/2013      Page: 2 of 2


                            Defendant -
                            Counter Claimant.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                    (October 18, 2013)

Before TJOFLAT and WILSON, Circuit Judges, and COOGLER, * District Judge.

PER CURIAM:

       This appeal arises from Appellants’ complaint alleging violations of the

minimum wage, overtime, and retaliation provisions of the Fair Labor Standards

Act (FLSA), 29 U.S.C. §§ 201–219. On March 30, 2011, the district court granted

the Appellees’ motion for partial summary judgment on the minimum wage and

retaliation claims, and this appeal followed. 1 After carefully reviewing both

parties’ briefs, and with the benefit of oral argument, we affirm the partial grant of

summary judgment entered against the Appellants for the reasons set forth in the

well-reasoned order entered by the district court on March 30, 2011.

       AFFIRMED.



       *
       Honorable L. Scott Coogler, United States District Judge for the Northern District of
Alabama, sitting by designation.
       1
        After the order granting partial summary judgment, a jury returned a verdict for
Appellees on Appellant’s overtime claims. Although Appellants’ Notice of Appeal purports to
challenge that verdict, their brief makes no corresponding argument. We therefore deem it
waived. See Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004).
                                               2